department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend t scholarship name u school district v high school we city state x principal y trust officer z individual dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called t the purpose of t is to enable young men and or women who have attended u or its successor to obtain undergraduate or graduate college education letter catalog number 58263t the dollar amount of each scholarship award will vary depending on your income during the year and the required_distribution amount per irs regulations you will award two scholarships per year the availability of scholarships will be made known to the guidance counselor at v or its successor additionally available scholarships are listed on v website scholarship recipients must be a resident of w a graduate or future graduate of u or its successor and pursuing undergraduate or graduate college education scholarship applicants will be evaluated based on the following e e e the ability of applicants to pursue and successfully complete a four year degree course or postgraduate degree course as shown primarily by nationally recognized text scores and secondarily by grades obtained in high school or college prior to the application the ability to gain admission to selective universities as shown by national recognition and ratio of admissions granted to applications submitted the likelihood that the recipient is entering upon a course of study that would be of benefit to the citizens of w and the likelihood that the recipient might return to after graduation students must reapply each year such assistance and relief to any one student during the remainder of his or her education may be continued if the applicant continues to give evidence of the qualification which made the applicant worthy of assistance in the first place members of the selection committee shall be compromised of x or their designee y or its designee and z if a vacancy occurs by death resignation or refusal to serve the vacancy shall be filled by the two remaining advisory committee members and if they cannot agree within thirty days you shall break the tie relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under your program scholarships are paid directly to an educational_institution recipients will annually furnish the selection committee proof of full-time_student status and proof of continuing enrollment if enrollment is not maintained the scholarship will be returned recipients provide grade reports to the selection committee you will obtain reports on the use of funds and progress made by the scholarship recipient toward achieving the scholarship purpose you will maintain case histories showing recipients of your scholarships fellowships educational loans or other educational grants including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you letter catalog number 58263t you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate stops to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements catalog number 58263t letter
